Exhibit 10.2




EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) dated as of June 3, 2015, between
Bio-Reference Laboratories, Inc., a New Jersey corporation with its principal
place of business at 481 Edward H. Ross Drive, Elmwood Park, New Jersey 07407
(the “Company”) and Nicholas Papazicos, (the “Employee”), effective immediately
prior to the Effective Time (as defined in the Agreement and Plan of Merger (the
“Merger Agreement”) by and among OPKO Health, Inc. (“Parent”), Bamboo
Acquisition, Inc. and the Company, dated as of June 3, 2015 (the “Merger”)).
Upon closing of the Merger, this Agreement will supersede and replace the
Employment Agreement dated as of March 4, 2008.

 

W I T N E S S E T H:

 

WHEREAS, the Company is primarily engaged in the operation of a clinical
laboratory in northern New Jersey, and

 

WHEREAS, the Company desires to avail itself of the Employee’s knowledge and
experience and to employ the Employee in the position set forth in Section 1 on
the terms and conditions hereinafter set forth, and

 

WHEREAS, the Employee desires to be so employed by the Company on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.                  Term of Employment. The Company agrees to continue to employ
the Employee as Senior Vice President and Chief Financial Officer, or in such
other position of comparable status and responsibility as the Chief Executive
Officer of the Company

 

 

 

may from time to time direct and/or desire, and the Employee agrees to accept
such continuing employment with the Company, for a term commencing as of the
Effective Time (the “Commencement Date”) and continuing until October 31, 2018
or such later date to which this Agreement is extended pursuant to Section 2
hereof (the “Expiration Date”), or unless sooner terminated as provided in this
Agreement (the “Employment Period”). As used in this Agreement, the term
“Employment Period” shall also include any periods for which this Agreement is
extended pursuant to Section 2 hereof.

 

2.                  Extension. This Agreement may be extended beyond the Initial
Expiration Date for additional one year periods at the Company’s option. This
Agreement shall be automatically extended on October 31 of each year during the
Employment Period for an additional one year term beyond its then Expiration
Date unless the Company gives written notice to the Employee not less than ten
(10) days prior to such October 31 that it elects not to extend this Agreement.
(such timely notice, the “Non-Extension Notice”). By way of example:

 

If the
Company Fails to
Give Non-Extension
Notice Prior to Agreement Expiration Date
Automatically Extended to October 21, 2016 October 31, 2019 October 21, 2017
October 31, 2020 October 21, 2018 October 31, 2021 October 21, 2019 October 31,
2022

 

Once the Company gives a Non-Extension Notice, this Agreement shall terminate at
the close of business on October 31 of the second year succeeding the year in
which the Non-Extension Notice was given. By way of example, if the
Non-Extension Notice is given prior to October 21, 2016, then this Agreement
shall terminate October 31, 2018.

 

3.                  Duties.

 

2

 

 

a.       During the Employment Period, the Employee shall perform such duties
and exercise such powers relating to the Company as are commensurate with those
of the position described and shall have such other duties and powers as the
Company’s Chief Executive Officer shall from time to time assign to the
Employee, including by way of example, but not limitation, duties with respect
to the Company, and if acceptable to the Employee, Parent or any Parent
Subsidiary (defined below).

 

b.      During the Employment Period, the Employee shall devote all of his
working time during normal business hours and his best efforts and ability to
the business of the Company, shall faithfully and diligently perform the duties
of the Employee’s employment with the Company and shall do all reasonably in his
power to promote, develop and extend the business of the Company.

 

c.       During the Employment Period, the Employee shall not, except as a
representative of the Company or with the written consent of the Company, be
directly or indirectly engaged, concerned or interested in the conduct of any
other business competing or likely to compete with the Company, Parent or any
Subsidiary of Parent (“Parent Subsidiary”); provided, that notwithstanding
anything contained in this Agreement to the contrary, the Employee shall not be
precluded from devoting a reasonable amount of his time to:

 

i.Serving with the prior written approval of the Company as a director or member
of a committee of any organization involving no conflict of interest with the
business of the Company, Parent or Subsidiary; and

 

3

 

ii.Managing his personal investments; provided, that such activities shall not
materially interfere with the Employee’s performance of his duties hereunder.

 

d.      The Employee shall be employed at the offices of the Company located in
Elmwood Park, New Jersey; provided that the Employee acknowledges and agrees
that the proper performance of these duties may make it necessary to spend
reasonable periods of time in other locations. “Subsidiaries” means all those
corporations, associations or other business entities of which Parent either (i)
owns or controls fifty percent (50%) or more of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which fifty percent (50%) or more of the outstanding equity securities is
owned directly or indirectly by its parent (provided, that there shall not be
included any such entity the equity securities of which are owned or controlled
in a fiduciary capacity); (ii) in the case of partnerships, serves as a general
partner; (iii) in the case of a limited liability company, serves as a manager
or a managing member; (iv) otherwise has the ability to elect fifty percent
(50%) or more of the directors, trustees, managers, or managing members thereof;
or (v) under GAAP consolidates in its financial statements or accounts for under
the equity method.

 

4.                  Compensation.

 

a.       During the Employment Period, the Company shall pay the Employee as
compensation for the Employee’s services under this Agreement, a minimum base
salary at an annual rate of $450,000 (as increased from time to time, the “Base
Salary”). The Base Salary shall be payable in equal installments in accordance

 

4

 

with regular payroll procedures established by the Company. At the appropriate
time thereafter at least once during each fiscal year, the Company will consider
increasing the Employee’s Base Salary under this Agreement, based upon the
performance of the Company and of the Employee during the fiscal year with such
increase, if granted, taking effect as of the date determined by the Company.

 

b.      The Company shall lease and insure, either under the Company’s policy or
by reimbursement to the Employee, an automobile for the benefit of the Employee.
The Company shall be responsible for maintenance, gasoline, repair and all other
such costs but only to the extent such expenses relate to business use of the
automobile. At the end of the lease term, or in the event of the termination of
this Agreement for any reason, including non-renewal, the Employee shall have
the following options:

 

i.Surrender the automobile to the Company;

 

ii.Assume the Company’s lease payment obligation; or

 

iii.Exercise the purchase option of the lease, if any.

 

c.       The Company shall promptly pay or reimburse the Employee for all
expenses incurred by the Employee in the performance of the Employee’s duties
under this Agreement. Such expenses shall be limited to reasonable out-of-pocket
expenses necessarily and actually incurred by the Employee in the performance of
the Employee’s duties; provided that (i) the expenses have been detailed on a
form acceptable to the Company and submitted to the Company for review and
approval and (ii) appropriate supporting documentation is submitted together
with the approved expense form.

 

5

 

 

d.      The Employee shall be entitled to participate in any fringe benefit and
bonus plans available to the Company’s employees as in effect from time to time,
to the extent the Employee may be eligible to do so under the applicable
provisions of the plans including but not limited to pension, profit sharing,
stock option and similar plans and life and medical insurance plans or coverage
maintained by the Company for senior personnel and/or all personnel.

 

e.       In the event the Merger is consummated by the Company and Parent, the
Company shall pay the Employee the sum of Two Hundred Thousand Dollars
($200,000.00) as a one-time payment for extraordinary performance rendered in
connection with the Merger and in consideration of services as reasonable
compensation to be rendered by the Employee to the Company including following
the Merger. This sum shall (i) be payable upon the successful completion of the
Merger, subject to the Employee’s continued employment with the Company through
the closing date of the Merger; provided that, the sum will remain payable to
Employee in full in the event of the Employee’s termination of employment
without Cause or due to death, Partial Disability or Total Disability or upon a
resignation by the Employee for Good Reason, in each case, prior to completion
of the Merger and (ii) be paid following the closing date of the Merger in
accordance with regular payroll procedures established by the Company but in no
event later than fifteen (15) days after the closing date of the Merger.

 

f.       In consideration of services to be rendered by the Employee to the
Company following the Merger, Parent shall, effective as of the Commencement
Date, grant to the Employee options to purchase the number of shares of Parent

 

6

 

common stock as set forth on Schedule 4.14(e) of the Merger Agreement, with an
exercise price equal to the Fair Market Value (as such term is defined in the
Parent 2007 Equity Incentive Plan) on the Commencement Date, which shall vest in
equal annual installments over three years and be subject to accelerated vesting
upon the effective date of the Employee’s termination of employment without
Cause (as defined below) or a resignation for Good Reason (as defined below) in
addition to other events under the Parent 2007 Equity Incentive Plan, as it may
be amended from time to time.

 

g.      The Employee shall be entitled to such vacation, personal time and
holidays for which the Employee is eligible for under the Company’s Employment
and Personnel Policy as the same presently exists or may hereafter be amended.

 

h.      Notwithstanding the provisions of subparagraph (a) of this section 4,
the Employee shall also be entitled to a percentage increase in the Employee’s
Base Salary as in effect on June 30 of each year that this Agreement is in
effect, equal to the percentage increase in the Consumer Price Index- All Items
for the New York metropolitan area (or any successor index) for such month of
June as compared to such Consumer Price Index for the month of June in the
immediately preceding year. Any such increase shall be effective on the next
following February 1. No adjustments shall be made for a decrease in such Index.

 

5.                  Disability. If during the Employment Period, the Employee
shall incur a Total Disability (as defined below) then, subject to the earlier
termination of this

 

7

 

Agreement or the earlier termination of the Total Disability, the Company shall
compensate the Employee as provided in subparagraphs a., b., c., and d. of this
Section 5.

 

 

a.       For the month in which the Employee incurs the Total Disability, and
for the following twelve (12) months of the Total Disability, the Company shall
compensate the Employee at a rate equal to the Employee’s then current Base
Salary on the same schedule as active employees.

 

b.      For a period of three (3) months commencing upon the termination of the
period described in subparagraph a., the Company shall not pay the Employee any
portion of his compensation and the Employee shall be on an unpaid leave of
absence but shall continue to receive employee benefits including medical
benefits.

 

c.       If the Employee’s Total Disability shall terminate at any time prior to
the expiration of the period described in subparagraph b. of this Section 5,
then the Employee shall return to full and active employment with the Company
under the terms of this Agreement; provided that if the Employee shall again
become disabled within a period of three (3) months after such return, and such
Total Disability is related to the Employee’s original disability, then the
Employee shall be deemed to have been continuously disabled from the date the
Employee incurred the original Total Disability.

 

d.      Upon expiration of the three (3) month period described in subparagraph
b. of this Section 5, the employment of Employee shall terminate, unless an
additional leave of absence is granted by the Company, in which event the
employment of the Employee shall terminate upon the expiration of the additional

 

8

 

leave of absence with no further compensation or benefits.

 

e.       Subject to applicable law, in the event the Employee shall incur a
Partial Disability (as defined below) then during the period of the Partial
Disability, the Employee’s Base Compensation shall be equitably adjusted
according to the time that the Employee is able to devote to the affairs of the
Company.

 

f.       In addition to the foregoing, the Employee shall be entitled to receive
the amounts, if any, as may be payable to the Employee by reason of the
Employee’s disability under policies of insurance maintained by the Company.

 

g.      As used in this Agreement, the term “Total Disability” shall mean a
disability such that:

 

i.The Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or

 

ii.The Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

 

9

 

h.      As used in this Agreement, the term “Partial Disability” shall mean a
disability, such that for physical or mental reasons, the Employee is unable to
perform all of the Employee’s usual duties to the Company on a full-time basis.

 

6.                  Termination by Death. If the Employee dies during the
Employment Period, the Company’s obligations under this Agreement shall
terminate six (6) months after the date of death and the Employee’s estate shall
be entitled to all arrearages of Base Salary and accrued but unreimbursed
business expenses. In addition, the Employee’s estate (or such other named
beneficiary) shall be entitled to the amounts, if any, as may be payable to his
estate or beneficiaries under policies of insurance maintained by the Company
for the Employee’s estate’s or beneficiaries’ benefit.

 

7.                  Termination for Cause.

 

a.       This Agreement and the Employee’s employment with the Company may be
terminated for Cause at any time in accordance with this Section 7 and the
applicable notice provisions of Section 9. In the event this Agreement is
terminated for Cause, the Employee shall be paid the Employee’s Base Salary as
in effect at the time of the Notice of Termination and accrued but unreimbursed
business expenses, in each case through the Date of Termination (as defined in
Section 9) (collectively, the “Accrued Amounts”) but shall not be entitled to
further compensation other than vested compensation or benefits under the
Company’s employee benefit plans or as required by law.

 

b.“Cause” shall mean:

 

10

 

i.An act or acts of dishonesty constituting criminal acts by the Employee
resulting or intending to result directly or indirectly in gain to or personal
enrichment of the Employee at the Company’s expense;

 

ii.The Employee’s commission of any crime involving fraud, embezzlement or theft
by the Employee;

 

iii.The Employee’s material breach of this Agreement.

 

8.                  Termination for Good Reason or without Cause.

 

a.       In the event the Employee terminates employment for Good Reason, or the
Company terminates the Employee’s employment without Cause, the Employee shall
receive the following benefits. The benefits provided under paragraphs 8(a)(ii)
and 8(a)(iii) shall be subject to the execution of a release satisfactory to the
Company that becomes irrevocable within 30 days following the Date of
Termination:

 

                                   i.                  The Company shall pay to
the Employee the Accrued Amounts within 15 days following the Date of
Termination.

 

                                 ii.                  The Company shall pay to
the Employee as cash severance a lump sum payment in an amount equal to three
times the sum of the Employee’s Base Salary (the “Severance Payment”); provided,
however, that in the case of a termination by the Employee for Good Reason or by
the Company without Cause, in either case within the twelve (12) month period
commencing on the effective date of the Merger, the Severance Payment shall not
be less than $1,147,493; provided, further, that if the Employee terminates his
employment for Good Reason prior to

 

11

 

October 31, 2017 but after the twelve (12) month period commencing on the
effective date of the Merger, to the extent required to avoid an imposition of
penalty tax under Section 409A of the Code, the Employee will continue to be
paid his Base Salary in accordance with regular payroll procedures established
by the Company through October 31, 2017 up to an amount equal to the Severance
Payment less any portion of the Severance Payment that qualifies under the
“separation pay plan” exemption pursuant to Treas. Reg. 1.409A-1(b)(9)(iii), and
any amounts of Base Salary that is paid to the Employee in accordance with the
foregoing shall be deducted from the Employee’s lump sum payment amount.

 

                               iii.                  Subject to applicable legal
considerations, the Company shall either (A) to the extent not in violation of
the anti-discrimination rules under the Code and other applicable law, provide
the Employee with health care benefits for three years following the termination
of employment (and to the extent required to avoid an imposition of penalty tax
under Section 409A of the Code and if compliant with the anti-discrimination
rules under the Code and other applicable law, such health care benefits shall
be provided under an individual insured healthcare policy purchased by the
company or (B) pay to the Employee a lump sum amount equal to, on an after-tax
basis, the Company’s good faith determination of the costs of the premiums that
would have otherwise been paid to provide to the Employee health care benefits
during the three year period following the Employee’s termination of employment
(determined based on the benefits provided or made available during the calendar
year immediately prior to the year of termination) (the “Cash Benefit Payment”).
To the extent required to avoid an imposition of penalty tax under Section 409A
of the Code, 50% the Cash Benefit

 

12

 

Payment shall be payable in eighteen (18) equal monthly installments, beginning
on the nineteen-month anniversary of the termination of Employee’s employment
and any amounts of the Cash Benefit Payment that is paid to the Employee in
accordance with the foregoing shall be deducted from the Employee’s lump sum
payment amount.

 

b.      For the avoidance of doubt, the giving of a Non-Extension Notice shall
not constitute termination without Cause by the Company or constitute a basis
for the Employee to terminate his employment for Good Reason.

 

c.       The Severance Payment and amounts paid under Section 8.a.iii. above
shall be paid or commence upon the 30th day following the Date of Termination
or, if subject to Section 409A of the Code and the Employee is a “specified
employee”, six (6) months after the Date of Termination. The first such cash
payment shall include payment of all amounts that otherwise would have been due
under the terms of this Agreement had such payments commenced immediately upon
the Date of Termination, and any payments made thereafter shall continue as
provided herein.

 

d.      “Good Reason” shall mean, without the Employee’s prior written consent:

 

i.A material diminution in the Employee’s Base Salary.

 

ii.A material diminution in the Employee’s authority, duties or
responsibilities.

 

iii.A material diminution in the authority, duties, or responsibilities of the
supervisor (if any) to whom the Employee is required to report (which, for
purposes of clarity, is the Chief Executive Officer of the Company).

 

13

 

iv.A material change in the geographic location at which the Employee provides
his services under this Agreement.

 

v.The employment of Marc Grodman, M.D. with the Company is terminated by the
Company without Cause or for Good Reason by Marc Grodman, M.D. (in either such
case, as set forth in the employment agreement dated June 3, 2015 between Marc
Grodman, M.D. and the Company).

 

vi.Any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

e.       If any payment or benefit (including payments and benefits pursuant to
this Agreement) that the Employee would receive from the Company or otherwise in
connection with a Change in Control (“Transaction Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this Section 8, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Company will cause to be determined,
before any amounts of the Transaction Payment are paid to Employee, which of the
following two alternative forms of payment would result in the Employee’s
receipt, on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”) or (2) payment of only a part of the
Transaction Payment so that the Employee receives the largest

 

14

 

payment possible without the imposition of the Excise Tax (a “Reduced Payment”).

 

f.       For purposes of determining whether to make a Full Payment or a Reduced
Payment, the Company will cause to be taken into account all applicable federal,
state and local income and employment taxes and the Excise Tax. If a Reduced
Payment is made, (x) the Employee will have no rights to any additional payments
and/or benefits constituting the Transaction Payment and (y) reduction in
payments and/or benefits will occur in the manner that results in the greatest
economic benefit to the Employee as determined in this paragraph. If more than
one method of reduction will result in the same economic benefit, the portions
of the Payment will be reduced pro rata.

 

g.      The independent registered public accounting firm engaged by the Parent
as of the day prior to the effective date of the Change in Control will make all
determinations required to be made under this Section 8. If the independent
registered public accounting firm so engaged by the Parent is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company will appoint a nationally recognized independent
registered public accounting firm that is reasonably acceptable to the Employee
(and such acceptance will not be unreasonably withheld) to make the
determinations required hereunder. The Company will bear all reasonable expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder. The independent registered public
accounting firm engaged to make the determinations hereunder will

 

15

 



provide its calculations, together with detailed supporting documentation, to
the Company and the Employee within fifteen (15) calendar days after the date on
which the Employee’s right to a Transaction Payment is triggered or such other
time as reasonably requested by the Company or the Employee. If the independent
registered public accounting firm determines that no Excise Tax is payable with
respect to the Transaction Payment, either before or after the application of
the Reduced Amount, it will furnish the Company and the Employee with detailed
supporting calculations of its determinations that no Excise Tax will be imposed
with respect to such Transaction Payment. Any good faith determinations of the
accounting firm made hereunder will be final, binding and conclusive upon the
Company and the Employee.

 



h.      Notwithstanding the foregoing, to the extent that neither the Company
nor Parent has any readily tradable public stock, and in the event that it will
be determined that any right to receive any Transaction Payment would not be
deductible, in whole or part when aggregated with any other right, payment or
benefit to or for the Employee under all other agreements or benefit plans of
the Company or Parent, by the Company or the person making such payment or
distribution or providing such right or benefit as a result of Section 280G of
Code and the Employee waives any Transaction Payment subject to stockholder
approval, the Company or Parent, as applicable, will use its commercially
reasonable best efforts to prepare and deliver to its stockholders the
disclosure required by Section 280G(b)(5)(B) of the Code with respect to any
Transaction Payment to obtain the approval of the Company’s or Parent’s, as
applicable,

 

16

 

stockholders in accordance with Section 280G(b)(5)(B) of the Code and Treasury
Regulation § 1.280G-1.

 

i.        The term “Change in Control” shall mean a “change in the ownership of
a corporation” under Treas. Reg § 1.280G-1, Q&A 27.

 

9.                  Notice of Termination.

 

a.       Any election by the Company to terminate the Employee’s employment
hereunder, whether for Cause or otherwise shall be communicated by a written
notice of termination (the “Notice of Termination”) forwarded to the Employee.
The Notice of Termination shall recite the material facts and circumstances
claimed to provide the basis for such termination and shall specify the
purported date of termination of the Employee’s employment hereunder (the “Date
of Termination”). The Date of Termination shall be not less than seven (7) days
from the date of receipt by the Employee of the Notice of Termination. In the
event of a termination for Cause, if within said seven (7) day time period, the
Company receives written notice from the Employee, given in good faith, that a
dispute exists concerning such termination, and provided the Employee pursues
resolution of the dispute with reasonable diligence, the Company will, subject
to resolution of the dispute, continue to pay the Employee the Employee’s full
Base Compensation as in effect as of the date of his receipt of the Notice of
Termination and continue the Employee as a participant in all compensation,
benefit and insurance plans in which the Employee was participating at such
date, until the dispute is resolved. If the dispute resolution determines that
the Employee’s employment was properly terminated for Cause, the Employee will

 

17

 



not be entitled to retain any payments made with respect to periods after the
Date of Termination and will promptly return such amounts to the Company.

 



b.      Any election by the Employee to terminate the Employee’s employment
hereunder for “Good Reason” shall be communicated by a written notice of
termination (the “Notice of Termination”) forwarded to the Company. The Notice
of Termination shall recite the facts and circumstances claimed to, constitute
“Good Reason” and shall specify the purported date of termination of the
Employee’s employment hereunder (the “Date of Termination”). The Date of
Termination shall be not less than 40 days after receipt by the Company of the
Notice of Termination. The Notice of Termination must be received by the Company
not more than 90 days after the initial existence of the condition on which the
Notice of Termination is based and the Company shall have 30 days after receipt
of the Notice of Termination to cure the condition, if curable. In the event of
such cure, the Employee’s employment will continue in accordance with this
Agreement.

 

10.              Confidential Information. The Employee acknowledges an
obligation of confidentiality to the Company and shall not divulge, disclose or
communicate any trade secret, private or confidential information or other
proprietary knowledge of the Company, Parent or any Parent Subsidiary obtained
or acquired by the Employee while so employed. This restriction shall apply
after the termination of the Employee’s employment without limit in point of
time but shall cease to apply to information or knowledge which may come into
the public domain without breach of this Section 10 or whose disclosure may be
required by law or court order or pursuant to the written consent

 

18

 

of the Company. Notwithstanding the foregoing, nothing in this Section 10 shall
prohibit the Employee from participating in protected whistleblower activities
under the Dodd-Frank Act.

 

11.              Restrictive Covenant.

 

a.       In the event Employee terminates employment for Good Reason or the
Company terminates the Employee’s employment without Cause and Employee has
received or is receiving severance and benefits continuation pursuant to
Sections 8(a)(ii) and 8(a)(iii), for three (3) years following the Date of
Termination (the “Restricted Period”), the Employee shall not, directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor or otherwise), engage
in any Competitive Activity, or have any direct or indirect interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity that directly or indirectly (whether as a
principal, agent, partner, employee, officer, investor, owner, consultant, board
member, security holder, creditor, or otherwise) engages in a Competitive
Activity; provided that the foregoing shall not apply to the Employee's
ownership of common stock of the Company, Parent or Parent Subsidiary or the
acquisition by the Employee, solely as an investment, of securities of any
issuer, so long as the Employee does not control, acquire a controlling interest
in or become a member of a group which exercises direct or indirect control of,
more than five percent (5%) of any class of capital stock of such corporation;
provided, however, that the Employee may be employed by or otherwise associated
with a business or entity of which a

 

19

 



subsidiary, division, segment, unit, etc. is in material direct competition with
the Company but as to which such subsidiary, division, segment, unit, etc. the
Employee has no direct or indirect responsibilities or involvement and provided
that the Employee does not breach any of the covenants in this Agreement. For
purposes of this Agreement, “Competitive Activity” means an activity that is in
competition with the Company in any country in which the Company conducts
business with respect to a business in which the Company engaged while the
Employee was employed by the Company.

 



b.      At all times during the Restricted Period, the Employee shall not,
directly or indirectly, for himself or for any other person, firm, corporation,
partnership, association or other entity (i) employ, solicit for employment or
attempt to employ any employee, consultant or independent contractor performing
services for the Company, Parent or Parent Subsidiary, unless such employee,
consultant or independent contractor, has not been employed or engaged by the
Company, Parent or Parent Subsidiary for a period in excess of six (6) months,
and/or (ii) call on, solicit, or engage in business with, any of the customers
or clients of the Company, Parent or Parent Subsidiary on behalf of any person
or entity in connection with any Company Competitive Activity and/or (iii)
encourage any persons or entities with whom the Company, Parent or Parent
Subsidiary does business or has some business relationship to cease doing
business or to terminate its business relationship with the Company, Parent or
Parent Subsidiary or to engage in any Company Competitive Activity on its own or
with any competitor of the Company, Parent or Parent Subsidiary; provided, that
nothing contained in this Section 11(c) will prohibit public advertising or

 

20

 

general solicitations so long as the advertising and solicitations are not
specifically directed to employees, consultants, independent contractors,
customers, clients and/or business relations of the Company, Parent or Parent
Subsidiary.

 

c.       Employee acknowledges and confirms that the restrictive covenants
contained in this Section 11 (including without limitation the length of the
term of the provisions of this Section 11) are reasonably necessary to protect
the legitimate business interests of the Company, Parent or Parent Subsidiary,
and are not overbroad or unfair and are not the result of overreaching, duress
or coercion of any kind. The Employee further acknowledges and confirms that the
compensation payable to the Employee under this Agreement is in consideration
for the duties and obligations of the Employee hereunder, including the
restrictive covenants contained in this Section 11, and that such compensation
is sufficient, fair and reasonable. The Employee further acknowledges and
confirms that his full and faithful observance of each of the covenants
contained in this Section 11 will not cause him any undue hardship, financial or
otherwise. The Employee further acknowledges that the restrictions contained in
this Section 11 are intended to be, and shall be, for the benefit of and shall
be enforceable by, the Company’s successors and assigns. The Employee expressly
agrees that upon any breach or violation of the provisions of this Section 11,
the Company shall be entitled, as a matter of right, in addition to any other
rights or remedies it may have, to (i) temporary and/or permanent injunctive
relief in any court of competent jurisdiction, and (ii) such damages as are
provided at law or in equity. The existence of any claim or cause

 

21

 

of action against the Company, Parent or Parent Subsidiary, whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement of the restrictions contained in this Section 11. It is recognized
and hereby acknowledged by the parties hereto that a breach by the Executive of
any of the covenants contained in Section 11 of this Agreement will cause
irreparable harm and damage to the Company, Parent or Parent Subsidiary,the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Employee recognizes and hereby acknowledges that the Company, Parent or
Parent Subsidiary shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in Section 11 of this Agreement by the Employee or any of
his affiliates, associates, partners or agents, either directly or indirectly,
and that such right to injunction shall be cumulative and in addition to
whatever other remedies the Company, Parent or Parent Subsidiary may possess.

 

12.              Return of Information. Upon termination of employment, the
Employee agrees to not take with him and to deliver to the Company all records,
notes, data, memoranda, models, equipment, blueprints, drawings, manuals,
letters, reports and all other materials of a secret or confidential nature
relating to the business of the Company which are in possession or control of
the Employee.

 

13.              Assignment of Intellectual Property.

 

a.       The Employee grants to the Company and the Company accepts, the
Employee’s entire right, title and interest in and to the “Work Product” (as
defined below), and in and to all patents, copyrights, trade secrets and other
proprietary rights in or based on the Work Product. The Employee grants to the

 

22

 

Company, and the Company accepts, an unlimited, unrestricted, royalty-free,
fully paid-up, worldwide and exclusive right and license, with the right to
grant licenses and sublicenses to others without accounting to the Employee,
under the “Background Rights” (as defined below) and all proprietary rights
therein or based thereon. The Employee agrees that if the Work Product or any
portion thereof is copyrightable, it shall be deemed to be a “work made for
hire,” as such term is defined in the Copyright Laws of the United States. The
Employee shall cooperate with the Company or its designees and execute documents
of assignment, oaths, declaration and other documents, prepared by the Company,
to effect the foregoing or to perfect or enforce any proprietary rights
resulting from or related to the Employee’s performance of services under this
Agreement. Such cooperation and execution shall be at no additional compensation
to the Employee; provided, however, the Company shall reimburse the Employee for
reasonable out-of-pocket expenses incurred at the specific request of the
Company.

 

i.For purposes of this provision the following definitions shall apply: (x)
“Work Product” shall mean all inventions, data, documentation, software and
information, in whatever form, first produced or created by the Employee or for
the Employee as a result of or related to the performance of work or the
rendition of inventions, services under this Agreement or under any prior
agreement with the Company including, but not limited to, work or services
performed by the Employee as an independent contractor for the Company; and (y)
“Background Rights”

 

23

 

shall mean all inventions, data, documentation, software and information, in
whatever form, not first produced or created by the Employee or for the Employee
as a result of or related to the performance of work or the rendition
inventions, of services under this Agreement or under any prior agreement with
the Company but included in, necessary, useful or utilizable in or with the Work
Product or any portion thereof.

 

14.              General Provisions.

 

a.       This Agreement contains the entire transaction between the parties, and
there are no other representations, warranties, conditions or agreements
relating to the subject matter of this Agreement.

 

b.      The waiver by any party of any breach or default of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.

 

c.       This Agreement may not be changed orally but only by an Agreement in
writing duly executed on behalf of the party against which enforcement of any
waiver, change, modification, consent or discharge is sought.

 

d.      This Agreement shall be binding upon and be enforceable against the
Company and its successors and assigns. Insofar as the Employee is concerned,
this Agreement is personal and cannot be assigned.

 

e.       This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

24

 

f.       This Agreement shall be construed pursuant to and in accordance with
the laws of the State of New Jersey. This Agreement embodies the complete
agreement and understanding between the parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof or thereof
in any way.

 

g.      If any term or provision of this Agreement is held or deemed to be
invalid or unenforceable, in whole or in part, by a court of competent
jurisdiction, this Agreement shall be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement.

 

h.      Any dispute, grievance or controversy arising under or in conjunction
with this Agreement shall be referred to the Board of Directors of the Company
and shall be dealt with by personal discussion, and if not satisfactorily
resolved, shall be submitted under the Rules of the American Arbitration
Association of New York City.

 

i.        Any consent of the Company required under this Agreement shall not be
unreasonably withheld or delayed.

 

15.              Section 409A Compliance.

 

a.       It is the intention of both the Company and the Employee that the
benefits and rights to which the Employee could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that

 

25

 

the requirements of Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention. If
the Employee or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Employee and on the Company).

 

b.      If and to the extent required to comply with Section 409A, no payment or
benefit required to be paid under this Agreement on account of termination of
the Employee’s employment shall be made unless and until the Employee incurs a
“separation from service” within the meaning of Section 409A.

 

c.       Neither the Company nor the Employee, individually or in combination,
may accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.

 

d.      For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which the Employee is entitled
under this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

 

e.       Any reimbursements by the Company to the Employee of any eligible
expenses under this Agreement that are not excludable from the Employee’s

 

26

 

income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the last day of the taxable year of the Employee following
the year in which the expense was incurred. The amount of any Taxable
Reimbursements, and the value of any in-kind benefits to be provided to the
Employee, during any taxable year of the Employee shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of the Employee. The right to Taxable Reimbursement, or in-kind
benefits, shall not be subject to liquidation or exchange for another benefit.

 

f.       Payment of any tax reimbursements under this Agreement must be made by
no later than the end of the taxable year of the Employee following the taxable
year of the Employee in which the Employee remits the related taxes.

 

g.      The Employee agrees that he is responsible for the payment of any tax
liability (including any taxes and penalties arising under Section 409A) that
may result from any payments or benefits that he receives pursuant to this
Agreement. Anything to the contrary herein contained notwithstanding, the
Employee further agrees that if the Company reasonably determines that the
Employee’s receipt of payments or benefits pursuant to this Agreement would
cause the Employee to incur liability for additional tax under Section 409A of
the Code, the Company may in its discretion suspend such payments or benefits
until the end of the six-month period following termination of the Employee’s
employment (the “409A Suspension Period”). As soon as reasonably practical after
the end of the 409A Suspension Period, the Company will make a lump sum payment
to the Employee in an amount equal to any payments and benefits that the Company
does not make

 

27

 

during the 409A Suspension Period. Thereafter, the Company will pay the Employee
any remaining payments and benefits due pursuant to this Agreement in accordance
with the terms thereof (as if there had not been any suspension beforehand).

 

 

 

[Signature page follows]

 

 

28

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.



 








   

COMPANY:

Bio-Reference Laboratories, Inc.



                 


 

/s/ Marc D. Grodman
         
By:

Marc D. Grodman, President


         
Duly Authorized

                                           

                                                  EMPLOYEE:                    
   

/s/ Nicholas Papazicos

         

Nicholas Papazicos

         


               
 